DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Muncy on February 2, 2022

The application has been amended as follows: 

1.	In claim 1, 12th line, replace "in” with –on—
2.	In claim 7, 1st line, replace “6” with –1—


Allowable Subject Matter

Claims 1, 2, 4, 5, and 7-15 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a low-level conductive pattern positioned between the first target structure and the second target structure; a high-level conductive pattern positioned in the first target structure; a first tall air gap between the first target structure and the low-level conductive pattern; and a second tall air gap between the second target structure and the low-level conductive pattern; and a third tall air gap, wherein the first tall air gap is positioned on a sidewall of the second portion, and the third tall air gap is positioned on a sidewall of the first portion…” in combination with the remaining limitations. Claims 2, 4, 5, 7-9, and 12-15 are dependent upon claim 1 and are therefore allowable.		

Regarding claim 10, the prior art fails to anticipate or render obvious the claimed invention including “…a low-level conductive pattern positioned between the first target structure and the second target structure; a high-level conductive pattern positioned in the first target structure; and a first short air gap and a second short air gap positioned at two sides of the high-level conductive pattern; and a tall air gap positioned between the low-level conductive pattern and the second portion…” in combination with the remaining limitations. Claim 11 is dependent upon claim 10 and is therefore allowable.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899